Title: To Thomas Jefferson from "S," 20 April 1802
From: “S”
To: Jefferson, Thomas


            Sir	
              Baltimore 20 April 1802
            In our former presidents administration there was days appointed by that Honourable Gentleman for fasting & Prayer and which was observed as such throughout the whole continent; It is with extreem Reluctance that I must say, that nothing Similar to this has ever occurred Since Your administration, I am at a loss Sir to know what Your objections can be to Such a Step, is it because it is a religious one, I think not, It must be then that you have forgot that Such a thing is Servicable to Society—reflect My dear Sir for only one moment, and Your own Good Sence will readily convince you of the impropriety of forgetting such an Important object of Neglect, it is attended by many evil Consequences—In the first place, any person whom have not the honour of Your acquaintance, would readily Suppose that the eroneous misrepresentations which are in Circulation in regard to your Religious principals, are too well founded, this is a thing of the greatest Importance to you, therefore loose No time in Convincing the World, that this report has arrose from Naught—
            Yr. friend	
            S
          